In re Meade, Jean McCurdy; — Plaintiffs); applying for writ of certiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 91CA-2260; Parish of Orleans, Civil District Court, Div. “B”, No. 91-50202.
Granted. Judgment of the court of appeal is reversed for reasons assigned by Judge Schott in his dissenting opinion from the denial of plaintiff’s application for rehearing. Judgment of the trial court is reinstated.
CALOGERO, C.J., and LEMMON, J., would grant and docket the writ and would grant rehearing.
ORTIQUE, J., would grant rehearing.
HALL, J., not on panel.